      Case 1:19-cv-00191 Document 1-1 Filed 04/19/19 Page 1 of 14 PageID #:3/8/2019
                                                                    FILED:   6      3:30 PM
                                                                         Vickie Edgerly, District Cie
                                                                         Orange County, Texas
                                                                         Reviewed By: Denise Smitl


                          CAUSE NO. B190080-C

REA and AMBER WRINKLE                   § IN THE DISTRICT COURT OF
                                        §


vs.                                     § ORANGE COUNTY, TEXAS

SCOTTSDALE INSURANCE                    §§    163rd
                                                      JUDICIAL DISTRICT
COMPANY


                      PLAINTIFF'S ORIGINAL PETITION
                      AND REQUEST FOR DISCLOSURE


TO THE HONORABLE JUDGE OF SAID COURT:

         COMES now REA and AMBER WRINKLE ("Plaintiffs") and file this

Plaintiffs' Original Petition, complaining of SCOTTSDALE INSURANCE

COMPANY, and for cause of action, Plaintiffs would respectfully show this

Honorable Court the following:

                          DISCOVERY CONTROL PLAN

1.      Plaintiffs intend to conduct discovery on a Level III discovery plan and will

file an agreed scheduling order with the Court as soon as is reasonably practical.

                                      PARTIES

2.       Plaintiffs, REA and AMBER WRINKLE, are individuals residing in Orange,

Texas.




                                     EXHIBIT 1
     Case 1:19-cv-00191 Document 1-1 Filed 04/19/19 Page 2 of 14 PageID #: 7



3.     Defendant SCOTTSDALE INSURANCE COMPANY is an Ohio insurance

company engaged in the business of insurance in Texas. The causes of action

asserted arose from or are connected with purposeful acts committed by this

defendant. This defendant may be served with process by serving the

Commissioner of Insurance. The mailing address for service on the Commissioner

of Insurance is:
                    Chief Clerk Office
                    333 Guadalupe
                    MC 113-2A, P.O. Box 149104
                    Austin, Texas 78714-9104.

Plaintiffs request that the District Clerk include two copies of the documents to be

served in the service on the Commissioner of Insurance and a check in the amount

of $50.00 from the law firm representing Plaintiffs payable to the Texas

Department of Insurance for its fee.

Following service upon the Commissioner of Insurance, Plaintiffs request the

Commissioner of Insurance to forward the process or a true copy to: Corporation

Service Company dba CSC-Lawyers Incorporating Service Company, 211 East 7`h

Street, Suite 620, Austin, TX 78701-3218.

                                  JURISDICTION

4.      The court has jurisdiction over the cause of action because the amount in

controversy is within the jurisdictional limits of the court.
     Case 1:19-cv-00191 Document 1-1 Filed 04/19/19 Page 3 of 14 PageID #: 8



5.      The court has jurisdiction over Defendant SCOTTSDALE INSURANCE

COMPANY because this defendant is engaged in the business of insurance in the

State of Texas and Plaintiffs' causes of action arise from this defendant's business

activities in the State of Texas. Furthermore, in accordance with the policy of

insurance in question, Plaintiffs request that defendant submit "to the jurisdiction

of [this] court of competent jurisdiction within the United States of America and

[to] comply with all requirements necessary to give the Court jurisdiction."

                                         VENUE

6.      Venue is proper in Orange County, Texas, because the insured property is

situated in Orange County, Texas (TEX.CIV. PRAC. & REM. CODE § 15.032) and

because all or a substantial part of the events or omissions giving rise to the claim

occurred in Orange County (TEX.CIV. PRAC. & REM. CODE § 15.002).

7.      Plaintiffs are seeking monetary relief over $100,000 but not more than

$200,000. If circumstances reveal otherwise, Plaintiffs will amend their petition

to so reflect. Plaintiffs will submit this case to the trier of fact for a fair, equitable

and just amount of compensation.

                                        NOTICE

8.      The Plaintiffs have met all notice requirements to the Defendant

SCOTTSDALE INSURANCE COMPANY, as required by the Texas Insurance

Code.
     Case 1:19-cv-00191 Document 1-1 Filed 04/19/19 Page 4 of 14 PageID #: 9



                         FACTS AND CAUSES OF ACTION

9.       Plaintiffs are the owner of an insurance policy No. HOS1099511-2017

(hereinafter referred to as "the Policy"), which was issued by Defendant

SCOTTSDALE INSURANCE COMPANY.

10.      Plaintiffs own the insured property, which is specifically located at 1918

Walnut Avenue, Orange, Texas 77632, Orange County, Texas, (hereinafter

referred to as "the Property")

11.      Defendant SCOTTSDALE INSURANCE COMPANY sold the Policy,

insuring the Property, to Plaintiffs.

12.      On or about August 25, 2017, in the late evening going into the early

morning hours of August 31, 2017, Hurricane Harvey struck Orange County,

Texas, causing severe damage to homes and businesses throughout the Gulf Coast

Region of Texas, including Plaintiffs' property.

13.      As a result of the storm, Plaintiffs filed an insurance claim with

SCOTTSDALE INSURANCE COMPANY for the damages to their property

caused by Hurricane Harvey covered under the Policy. Plaintiffs'. house did not

flood.

14.      Plaintiffs submitted a claim to SCOTTSDALE INSUR.ANCE COMPANY

under the Policy for all roof damage, ceiling damage, wall damage, water and
   Case 1:19-cv-00191 Document 1-1 Filed 04/19/19 Page 5 of 14 PageID #: 10



moisture damage, ductwork damage, wind damage, and damage to the structure of

the property sustained as a result of Hurricane Harvey.

15.   Plaintiffs asked that SCOTTSDALE INSURANCE COMPANY cover the

cost of all repairs necessary to restore her Property pursuant to the Policy.

SCOTTSDALE INSURANCE COMPANY assigned Timothy Hassenboehler PE

and Kate A. Disks, PE, employed by EFI Global, Inc., as the individual adjusters

and/or claims handlers.

16.   As detailed herein below, SCOTTSDALE INSUR.ANCE COMPANY

wrongfully denied Plaintiffs' claim for repairs of the Property, even though the

Policy provided coverage for losses such as those suffered by Plaintiffs.

Additionally, SCOTTSDALE INSURANCE COMPANY continues to deny the

payment of the damages to the Property. As such, Plaintiff has not been paid in

full for the damages to their property. Plaintiffs' damages to their property are

believed to be approximately $70,000.

17.   Defendant SCOTTSDALE INSUR.ANCE COMPANY and its employee

adjusters failed to perform their contractual duties to adequately compensate

Plaintiffs under the terms of the Policy. Specifically, SCOTTSDALE

INSURANCE COMPANY refused and continues to refuse to pay the proceeds

under the Policy, although due demand was made for proceeds to be paid in an

amount sufficient to cover the damaged property and all conditions precedent to
   Case 1:19-cv-00191 Document 1-1 Filed 04/19/19 Page 6 of 14 PageID #: 11



recovery upon the Policy had been carried out and accomplished by Plaintiffs.

SCOTTSDALE INSURANCE COMPANY'S conduct constitutes a breach of the

insurance contract between SCOTTSDALE INSURANCE COMPANY and

Plaintiffs.

18.    Defendant SCOTTSDALE INSURANCE COMPANY and its employee

adjusters misrepresented to Plaintiffs that the damage to the Property was not

covered under the Policy, even though the damage was caused by a covered

occurrence. Defendant's conduct constitutes a violation of the Texas Insurance

Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a.)(1).

19.    Defendant SCOTTSDALE INSURANCE COMPANY and its employee

adjusters failed to make an attempt to settle Plaintiffs' claim in a fair manner,

although they were aware of their liability to Plaintiffs under the Policy.

Defendant's conduct constitutes a violation of the Texas Insurance Code, Unfair

Settlement Practices. TEX. INS. CODE. §541.060(a)(2)(A):

20.    Defendant SCOTTSDALE INSURANCE COMPANY and its employee

adjusters failed to explain to Plaintiff the reasons for their denial of their claim.

Specifically, Defendant failed to offer Plaintiffs adequate compensation, without a

proper explanation why full payment was not being made. Furthermore,

Defendant did not communicate that any future settlements or payments would be

forthcoming to pay for the entire losses covered under the Policy, nor did they
  Case 1:19-cv-00191 Document 1-1 Filed 04/19/19 Page 7 of 14 PageID #: 12



provide an adequate explanation for the failure to adequately settle Plaintiffs'

claim. Defendant's conduct is a violation of the Texas Insurance Code, Unfair

Settlement Practices. TEX. INS. CODE §541.060(a)(3).

21.   Defendant SCOTTSDALE INSURANCE COMPANY refused to fully

compensate Plaintiff, under the terms of the Policy, even though Defendant failed

to conduct a reasonable investigation. Specifically, Defendant performed an

outcome-oriented investigation of Plaintiffs' claim, which resulted in a biased,

unfair and inequitable evaluation of Plaintiffs' losses on the Property. Defendant's

conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

Practices. TEX. INS. CODE §541.060(a)(7).

22.   Defendant SCOTTSDALE INSURANCE COMPANY failed to meet its

obligations under the Texas Insurance Code regarding paymQnt of claim without

delay. Specifically, it has delayed full payment of Plaintiffs' claim longer than

allowed and, to date, Plaintiffs have not yet received full payment for their claim.

Defendant's conduct constitutes a violation of the Texas Insurance Code, Prompt

Payment of Claims, TEX.INS.CODE §542, Subchapter B(including Sections

542.055, 542.056, 542.058).

23.   From and after the time Plaintiffs' claim was presented to Defendant

SCOTTSDALE INSURANCE COMPANY, the liability of Defendant to pay the

full claim in accordance with the terms of the Policy was reasonably clear had an
   Case 1:19-cv-00191 Document 1-1 Filed 04/19/19 Page 8 of 14 PageID #: 13



adequate investigation been made. However, Defendant has refused arid continues

to refuse to pay Plaintiffs in full, despite there being no basis whatsoever on which

a reasonable insurance company would have relied on to deny the full payment.

Defendant's conduct constitutes a breach of the common law duty of good faith

and fair dealing.

24.   Defendant SCOTTSDALE INSURANCE COMPANY knowingly or

recklessly made false representations, as described above, as to material facts

and/or knowingly concealed all or part of material information from Plaintiffs.

25.   As a result of Defendant SCOTTSDALE INSUR.ANCE COMPANY and its

employee adjusters' wrongful acts and omissions, Plaintiffs were forced to retain

the professional services of the attorney and law firm who is representing them

with respect to these causes of action.

26.   Plaintiffs' experience regarding their claim with Defendant SCOTTSDALE

INSUR.ANCE COMPANY is not an isolated case. The acts. and omissions

Defendant committed in this case, or similar acts and omissions, occur with such

frequency that they constitute a general business practice of Defendant with regard

to handling these types of claims. Defendant's entire process is unfairly designed

to reach favorable outcomes for the company at the expense of the policyholders.

27.   Defendant SCOTTSDALE INSURANCE COMPANY'S conduct

constituteS multiple violations of the Texas Insurance Code, Unfair Settlement
   Case 1:19-cv-00191 Document 1-1 Filed 04/19/19 Page 9 of 14 PageID #: 14



Practices. TEX.INS.CODE §541.060. All violations under this article are made

actionable by TEX.INS.CODE §541.151.

28.   The unfair settlement practices of Defendant SCOTTSDALE INSURANCE

COMPANY and its employee adjusters as described above, of failing to promptly

provide Plaintiffs with a reasonable explanation of the basis in the Policy, in

relation to the facts or applicable law, for the offer of a compromise settlement of

Plaintiffs' claim, constitutes an unfair method of competition and an unfair and

deceptive act or practice in the business of insurance.

29.   Defendant is liable to Plaintiffs for common law fraud.

30.   Each and every one of the representations, as described above, concern

material facts and were relied upon by Plaintiffs to their detriment. Defendant

SCOTTSDALE INSURANCE COMPANY and its employee adjusters knew the

representations were false or made recklessly without any knowledge of their truth

as a positive assertion.

31.   The statements were made with the intention that they should be acted upon

by Plaintiffs, who in turn acted in reliance upon the statements, thereby causing

Plaintiffs to suffer injury and constituting common law fraud.

32.   Defendant SCOTTSDALE INSURANCE COMPANY and its employee

adjusters are liable to Plaintiffs for conspiracy to commit fraud. Defendant

SCOTTSDALE INSURANCE COMPANY and its employee adjusters were a
  Case 1:19-cv-00191 Document 1-1 Filed 04/19/19 Page 10 of 14 PageID #: 15



member of a combination of two or more persons whose object was to accomplish

an unlawful purpose or a lawful purpose by unlawful means. In reaching a

meeting of the minds regarding the course of action to be taken against Plaintiffs,

Defendant SCOTTSDALE INSURANCE COMPANY and its employee adjusters

committed an unlawful, overt act to further the object or course of action.

Plaintiffs suffered injury as a proximate result.

33.   Defendant SCOTTSDALE INSURANCE COMPANY is liable to Plaintiffs

for intentional breach of contract as well as intentional violations of the Texas

Insurance Code and intentional breach of good faith and fair dealing.

34.   Defendant SCOTTSDALE INSUR.ANCE COMPANY's conduct constitutes

a breach of the insurance contract made between Defendant SCOTTSDALE

INSURANCE COMPANY and Plaintiffs.

35.   Defendant SCOTTSDALE INSURANCE COMPANY's failure and refusal,

as described above, to pay the adeauate compensation as it is obligated to do under

the terms of the Policy in question and under the laws of the State of Texas,

constitutes a breach of Defendant SCOTTSDALE INSURANCE COMPANY's

insurance contract with Plaintiffs.

36.   Each of the acts described above, together and singularly, was done

"knowingly" as that term is used in the Texas Insurance Code and were a

producing cause of Plaintiffs' damages described herein.
  Case 1:19-cv-00191 Document 1-1 Filed 04/19/19 Page 11 of 14 PageID #: 16



37.   Plaintiffs would show that all the aforementioned acts, taken together or

singularly, constitute the producing causes of the damages sustained by Plaintiffs.

38.   SCOTTSDALE INSURANCE COMPANY is vicariously liable for the

actions of its contractor engineers, EFI Global, Inc.

39.   As previously mentioned, the damages caused by Hurricane Harvey

rendered Plaintiffs' property substantially damaged. Plaintiffs have attempted to

mitigate their damages, but their damages have not been properly addressed or

repaired since the storm due to SCOTTSDALE INSURANCE COMPANY's

failure to pay for the repairs, causing undue hardship and burden to Plaintiffs.

These damages are a direct result of Defendant SCOTTSDALE INSURANCE

COMPANY's mishandling of Plaintiffs; claim in violation of the laws set forth

above.

40.   For breach of contract, Plaintiffs is entitled to regain the benefit of her

bargain, which is the amount of their claim, together with attorney fees, penalties

and interest.

41.   For noncompliance with the Texas Insurance Code, Unfair Settlement

Practices, Plaintiffs are entitled to actual damages, which include the loss of the

benefits that should have been paid pursuant to the Policy, mental anguish, court

costs and attorney's fees. For knowing conduct of the acts complained of,

Plaintiffs asks for three times their actual damages.
  Case 1:19-cv-00191 Document 1-1 Filed 04/19/19 Page 12 of 14 PageID #: 17



42.   For noncompliance with Texas Insurance Code, Prompt Payment of Claims,

Plaintiffs are entitled to the amount of their claim, as well as ten (10%) percent

interest per annum of the amount of such claim as damages, together with

attorney's fees.

43.   For breach of the common law duty of good faith and fair dealing, Plaintiffs

are entitled to compensatory damages, including all forms of loss resulting from

the insurer's breach of duty, such as additional costs, economic hardship, losses

due to nonpayment of the amount the insurer owed, exemplary damages and

damages for emotional distress.

44.   For fraud, Plaintiffs are entitled to recover actual damages and exemplary

damages for knowing fraudulent and malicious representations, along with

attorney's fees, interest and court costs..

45.    For the prosecution and collection of this claim, Plaintiffs have been

compelled to engage the services of the attorney whose name is subscribed to this

pleading. Therefore, Plaintiffs are entitled to recover a sum for the reasonable and

necessary services of Plaintiffs' attorney in the preparation and trial of this action,

including any appeals to the Court of Appeals and/or the Supreme Court of Texas.

                                     Jury Demand

46.    Plaintiffs hereby request that all causes of actions alleged herein be tried

before a jury consisting of citizens residing in Orange County, Texas. Plaintiffs
    Case 1:19-cv-00191 Document 1-1 Filed 04/19/19 Page 13 of 14 PageID #: 18



  previously tendered the appropriate jury fee.


                    REQUESTS FOR DISCLOSURE TO
              DEFENDANT SCOTTSDALE INSURANCE COMPANY

  47    Under Texas Rule of Civil Procedure 194, Plaintiffs request that

  Defendant SCOTTSDALE INSURANCE COMPANY disclose within fifty

  (50) days of the service of this request the information or material described

  in Rule 194.2 (a) - (1).

                                        PRAYER

         WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that Defendant

  be cited to appear and answer, and upon trial hereof, Plaintiffs have and recovers

, such sums as would reasonably and justly comp.ensate Plaintiffs in accordance with

  the rules of law and procedure, both as to actual damages, treble damages under the

  Texas Insurance Code and all punitive and exemplary damages as may be found.

  In addition, Plaintiffs request the award of attorney's fees for the trial and any

  appeal of this case, for all costs of court in their behalf expended, for prejudgment

  and postjudgment interest as allowed by law, and for any other and further relief,

  either at law or in equity, to which Plaintiffs may show themselves to be justly

  entitled.
Case 1:19-cv-00191 Document 1-1 Filed 04/19/19 Page 14 of 14 PageID #: 19



                                 Respectfully submitted,

                                       SMITH LAW FIRM, PLLC


                                                             ~
                                       By
                                             Jo6 Cash Smith
                                             State Bar No. 18628000
                                             Christopher S. Smith
                                             State Bar No. 24002960
                                             1006 Green Avenue
                                             Orange, TX 77630
                                             (409) 886-7766
                                             FAX (409) 886-7790
                                             Johncasli()snl ithlawtirmtx.coin
                                             C'hrisL)'smithlaw FIC171tx.Conl
